Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Folker on 2 May 2022.

The application has been amended as follows: Please amend claims 1 and 4 submitted 31 Mar 2022 as follows:

1.	(Currently Amended)		A cutting apparatus comprising:
a chuck table that holds a workpiece;
a cutting unit that subjects the workpiece, which is held on the chuck table, to cutting by rotating a cutting blade while supplying cutting water to the workpiece; and
a machining feed unit that subjects the chuck table and the cutting unit to machining feed relative to each other, 
wherein the cutting unit includes:
a spindle with a cutting blade mounted thereon for rotation,
a spindle housing that rotatably supports the spindle,
a blade cover that is attached to the spindle housing and covers the cutting blade,
a cutting water supply nozzle that supplies cutting water to the cutting blade, and
a blade monitor that has an end face configured to monitor a cutting edge of the cutting blade, wherein the end face of the blade monitor faces the outer perimeter of the cutting edge of the cutting blade, and
wherein the end face of the blade monitor has a recessed portion to which rinsing water is supplied to rinse the end face, and further wherein the rinsing water is retained in the recessed portion 
wherein the blade monitor includes a ring member that defines and surrounds the recessed portion on the end face, [[and]]
wherein the cutting apparatus further comprises a tube that is directly connected to the ring member, wherein the tube is configured and arranged to supply the rinsing water to the end face, and
wherein an outer surface of the rinsing water is essentially flush with an outer surface of the ring member.  
4.	(Currently Amended)		A cutting apparatus comprising:
a chuck table that holds a workpiece;
a cutting unit that subjects the workpiece, which is held on the chuck table, to cutting by rotating a cutting blade while supplying cutting water to the workpiece; and
a machining feed unit that subjects the chuck table and the cutting unit to machining feed relative to each other, 
wherein the cutting unit includes:
a spindle with a cutting blade mounted thereon for rotation,
a spindle housing that rotatably supports the spindle,
a blade cover that is attached to the spindle housing and covers the cutting blade,
a cutting water supply nozzle that supplies cutting water to the cutting blade, and
a blade monitor that is configured to monitor a cutting edge of the cutting blade, wherein the blade monitor includes a light emitting section with a first end face and a light receiving section with a second end face, and further wherein the first end face faces the second end face, and
wherein the first end face of the blade monitor has a first recessed portion to which rinsing water is supplied to rinse the first end face, and further wherein the rinsing water is retained in the first recessed portion via surface tension,
 [[and ]]the second end face of the blade monitor has a second recessed portion to which rinsing water is supplied to rinse the second end face, and further wherein the rinsing water is retained in the second recessed portion via surface tension,
wherein the blade monitor includes:
a first ring member that defines and surrounds the first recessed portion on the first end face, wherein an outer surface of the rinsing water is essentially flush with an outer surface of the first ring member; and
a second ring member that defines and surrounds the second recessed portion on the second end face, wherein an outer surface of the rinsing water is essentially flush with an outer surface of the second ring member; and
wherein the cutting apparatus further comprises:
a first tube that is directly connected to the first ring member, wherein the first tube is configured and arranged to supply the rinsing water to the first end face; and
a second tube that is directly connected to the second ring member, wherein the second tube is configured and arranged to supply the rinsing water to the second end face.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 4, Hayashi (US 2001/0035535, previously cited) appears to be the closest prior art. Hayashi teaches many of the claimed elements of the cutting apparatus including the claimed chuck table, cutting unit and blade monitor with rinsing water. Hayashi does not teach the claimed ring member surrounding a recessed portion with a tube for supplying the rinsing water. While Muth (WO 2009/046960, previously cited) renders obvious a monitor with a ring member with a tube for supplying rinsing water, neither Hayashi nor Muth teach or render obvious the rinsing water being flush with an outer surface of the ring member. In fact, Muth requires the rinsing water to extend between the outer face of the ring member and the workpiece, contrary to the claims, which require flush surfaces. Therefore, claims 1 and 4 and their dependents are not taught, suggested, or rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        

EM
May 3, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723